Citation Nr: 1437261	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  08-22 237	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Travis N. Barrick, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant, the Veteran's daughter and a psychologist


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from December 1963 to December 1983.  He died on October [redacted], 2006.  The appellant is his surviving spouse.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The appellant, the Veteran's daughter and a psychologist testified in support of this claim during hearings held in February 2008 and November 2009, the first before a Decision Review Officer at the RO, the second by video conference before the undersigned Acting Veterans Law Judge (AVLJ).  

In February 2010, the Board remanded this claim to the RO for additional development.  


FINDING OF FACT

On August 6, 2013, prior to the promulgation of a decision in this case, the Board received instruction from the appellant, through her authorized representative, to withdraw her appeal in this matter.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the claim of entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2013). 

On August 6, 2013, prior to the promulgation of a decision in this case, the Board received instruction from the appellant, through her authorized representative, to withdraw her appeal on this matter.  With regard to the claim of entitlement to service connection for the cause of the Veteran's death, there thus remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and it must be dismissed. 



ORDER

The appeal is dismissed.


		
SARAH RICHMOND
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


